DETAILED ACTION
Claims 1-30 have been examined. Claims 1-25 and 27-30 are rejected. Claim 26 is objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 9 and 11 are objected to because of the following informalities:
Claim 9, line 3, ”SRS” should be changed to “an SRS”.
Claim 11, line 2-3, “demodulation reference signal (DMRS)” should be changed to “a demodulation reference signal (DMRS)”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the configuration for the first sequence" and "the configuration for the second sequence" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation "the configuration for the first sequence" and "the configuration for the second sequence" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-10, 12-23, 25, and 28-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0124830 A1 to Lin et al. (hereinafter “Lin”). 

As per claim 1, Lin discloses an apparatus for wireless communication at a user equipment (UE) (Lin [0005]), comprising: a memory (Lin [0077] discloses a memory); and at least one processor coupled to the memory (Lin Figs. 17 and 18) and configured to: transmit, to a base station, as a part of a random access channel (RACH) procedure, a first sequence within a first set of resources having a first subcarrier spacing (SCS.sub.1) (Lin [0141] For 2-stage PRACH detection, there are two preambles, or in other words a full preamble includes, or could be divided or separated into, two sequences. The subcarrier spacing of the two preambles can be different. Each sequence is an integer multiple of data symbol length in an embodiment. However, the difference of sequence duration for the two preambles may be limited, as the minimum of the durations of the two preambles determine their typical coverage performance used in eq(1). In an example with a preamble equivalent to 14 data symbols in time, if the first preamble is equivalent to x (x is integer and 1<=x<=13) data symbols in time, the second preamble is equivalent to 14-x data symbols in time. With x=10, for example, the subcarrier spacing of the first preamble is 15 kHz/10, and duration is 666.67 us, while subcarrier spacing of the second preamble is 15 kHz/4, and duration is 266.67 us.); and transmit, to the base station, as a part of the RACH procedure, a second sequence within a second set of resources having a second subcarrier spacing (SCS.sub.2) (Lin [0141] For 2-stage PRACH detection, there are two preambles, or in other words a full preamble includes, or could be divided or separated into, two sequences. The subcarrier spacing of the two preambles can be different. Each sequence is an integer multiple of data symbol length in an embodiment. However, the difference of sequence duration for the two preambles may be limited, as the minimum of the durations of the two preambles determine their typical coverage performance used in eq(1). In an example with a preamble equivalent to 14 data symbols in time, if the first preamble is equivalent to x (x is integer and 1<=x<=13) data symbols in time, the second preamble is equivalent to 14-x data symbols in time. With x=10, for example, the subcarrier spacing of the first preamble is 15 kHz/10, and duration is 666.67 us, while subcarrier spacing of the second preamble is 15 kHz/4, and duration is 266.67 us.), the second subcarrier spacing being greater than the first subcarrier spacing ( Lin [0141] For 2-stage PRACH detection, there are two preambles, or in other words a full preamble includes, or could be divided or separated into, two sequences. The subcarrier spacing of the two preambles can be different. Each sequence is an integer multiple of data symbol length in an embodiment. However, the difference of sequence duration for the two preambles may be limited, as the minimum of the durations of the two preambles determine their typical coverage performance used in eq(1). In an example with a preamble equivalent to 14 data symbols in time, if the first preamble is equivalent to x (x is integer and 1<=x<=13) data symbols in time, the second preamble is equivalent to 14-x data symbols in time. With x=10, for example, the subcarrier spacing of the first preamble is 15 kHz/10, and duration is 666.67 us, while subcarrier spacing of the second preamble is 15 kHz/4, and duration is 266.67 us. [0105] PRACH design may encompass different numerologies (subcarrier spacing, for example) and/or frame structures. In NR, currently 15 kHz, 30 kHz, 60 kHz, and 120 kHz subcarrier spacings are supported. On one frequency range, the PRACH can be designed for a default numerology (such as default subcarrier spacing) only, but it can also be designed for other numerologies (such as other subcarrier spacings) as well.).
As per claim 2, Lin discloses the apparatus of claim 1, wherein the first sequence is a first physical RACH (PRACH) preamble and the second sequence is a second PRACH preamble (Lin [0141] For 2-stage PRACH detection, there are two preambles, or in other words a full preamble includes, or could be divided or separated into, two sequences. The subcarrier spacing of the two preambles can be different. Each sequence is an integer multiple of data symbol length in an embodiment. However, the difference of sequence duration for the two preambles may be limited, as the minimum of the durations of the two preambles determine their typical coverage performance used in eq(1). In an example with a preamble equivalent to 14 data symbols in time, if the first preamble is equivalent to x (x is integer and 1<=x<=13) data symbols in time, the second preamble is equivalent to 14-x data symbols in time. With x=10, for example, the subcarrier spacing of the first preamble is 15 kHz/10, and duration is 666.67 us, while subcarrier spacing of the second preamble is 15 kHz/4, and duration is 266.67 us.).
As per claim 3, Lin discloses the apparatus of claim 1, wherein the at least one processor is further configured to receive a random access response in response to the transmission of at least one of the first sequence or the second sequence (Lin [0179] The description above concentrates primarily on PRACH frames of message 1. In response to a PRACH frame of message 1, a PRACH response is generated by a receiving network element, such as a TRP. A PRACH response, or RAR, is message 2 of the PRACH procedure. [0180] As mentioned earlier, it is possible for multiple TRPs to receive a preamble from one UE and to do joint reception. In this case an RAR could be sent from any one of these TRPs, or even from a TRP that does not receive the preamble at all. The TRP(s) sending the RAR could be configured to be a macro TRP with higher power or TRPs that are closer to the UE, for example.).
As per claim 4, Lin discloses the apparatus of claim 1, wherein the second sequence is transmitted with a cyclic prefix (CP) greater than (1/SCS.sub.1)/L.sub.S1, where L.sub.S1 is a sequence length of the first sequence (Lin [[0144-0146] and [0275] For NR, numerology design of PRACH could also be taken into account. For multi-TRP joint reception, for example, max RTT from multiple TRPs instead of RTT from one TRP, and RAR from one of multiple TRPs that hear the same preamble could be considered. Level of timing alignment for UEs in inactive or connected inactive mode could be considered to relax CP and GT requirements, with possibly shorter CP and GT as described herein. Link budget requirements could be adapted for NR, based on coverage, max delay spread, etc. Different frame structures for UL only, UL dominant, different sub-frame lengths, etc., are possible. Different data subcarrier spacings are also possible. For example, either only default subcarrier spacing in a frequency range could be designed for, or multiple possible subcarrier spacings in a frequency range could be designed for. PRACH transmission power control is also implemented in some embodiments.).
As per claim 5, Lin discloses the apparatus of claim 1, wherein 1/SCS.sub.2, an inverse of the second subcarrier spacing, is greater than (1/SCS.sub.1)/L.sub.S1, where L.sub.S1 is a sequence length of the first sequence (Lin [[0144-0146] and [0275] For NR, numerology design of PRACH could also be taken into account. For multi-TRP joint reception, for example, max RTT from multiple TRPs instead of RTT from one TRP, and RAR from one of multiple TRPs that hear the same preamble could be considered. Level of timing alignment for UEs in inactive or connected inactive mode could be considered to relax CP and GT requirements, with possibly shorter CP and GT as described herein. Link budget requirements could be adapted for NR, based on coverage, max delay spread, etc. Different frame structures for UL only, UL dominant, different sub-frame lengths, etc., are possible. Different data subcarrier spacings are also possible. For example, either only default subcarrier spacing in a frequency range could be designed for, or multiple possible subcarrier spacings in a frequency range could be designed for. PRACH transmission power control is also implemented in some embodiments.).
As per claim 6, Lin discloses the apparatus of claim 1, wherein the first sequence and the second sequence are time multiplexed during transmission (Lin [0091]).
As per claim 7, Lin discloses the apparatus of claim 1, wherein the first sequence and the second sequence are transmitted based on two different transmission opportunities that have at least one of a timing offset (TO) or a frequency offset (FO) (Lin Fig. 3 and [0121-0122]), the two different transmission opportunities being associated with a same RACH procedure (Lin Fig. 3 and [0121-0122]).
As per claim 9, Lin discloses the apparatus of claim 1, wherein the first sequence is a first physical RACH (PRACH) preamble (Lin [0141] For 2-stage PRACH detection, there are two preambles, or in other words a full preamble includes, or could be divided or separated into, two sequences. See also [0098] and [0151]) and the second sequence is a sounding reference signal (SRS) sequence transmitted through SRS (Lin [0186-0187]).
As per claim 10, Lin discloses the apparatus of claim 1, wherein the at least one processor is further configured to determine a power offset between the transmission of the first sequence and the transmission of the second sequence (Lin [0183-0187]), wherein the first sequence is transmitted at a first transmission power (Lin [0183-0187]), and the second sequence is transmitted at a second transmission power (Lin [0183-0187]), the first transmission power and the second transmission power being based on the determined power offset (Lin [0183-0187]).
As per claim 12, Lin discloses the apparatus of claim 1, wherein the at least one processor is further configured to receive, from the base station, an indication of a configuration for the first sequence (Lin [0030, 0041]) and an indication of a configuration for the second sequence (Lin [0030,0041]).
As per claim 13, Lin discloses a method of wireless communication at a user equipment (UE) (Lin [0005]), comprising: transmitting, to a base station, as a part of a random access channel (RACH) procedure, a first sequence within a first set of resources having a first subcarrier spacing (SCS.sub.1) (Lin [0141] For 2-stage PRACH detection, there are two preambles, or in other words a full preamble includes, or could be divided or separated into, two sequences. The subcarrier spacing of the two preambles can be different. Each sequence is an integer multiple of data symbol length in an embodiment. However, the difference of sequence duration for the two preambles may be limited, as the minimum of the durations of the two preambles determine their typical coverage performance used in eq(1). In an example with a preamble equivalent to 14 data symbols in time, if the first preamble is equivalent to x (x is integer and 1<=x<=13) data symbols in time, the second preamble is equivalent to 14-x data symbols in time. With x=10, for example, the subcarrier spacing of the first preamble is 15 kHz/10, and duration is 666.67 us, while subcarrier spacing of the second preamble is 15 kHz/4, and duration is 266.67 us.); and transmitting, to the base station, as a part of the RACH procedure, a second sequence within a second set of resources having a second subcarrier spacing (SCS.sub.2) (Lin [0141] For 2-stage PRACH detection, there are two preambles, or in other words a full preamble includes, or could be divided or separated into, two sequences. The subcarrier spacing of the two preambles can be different. Each sequence is an integer multiple of data symbol length in an embodiment. However, the difference of sequence duration for the two preambles may be limited, as the minimum of the durations of the two preambles determine their typical coverage performance used in eq(1). In an example with a preamble equivalent to 14 data symbols in time, if the first preamble is equivalent to x (x is integer and 1<=x<=13) data symbols in time, the second preamble is equivalent to 14-x data symbols in time. With x=10, for example, the subcarrier spacing of the first preamble is 15 kHz/10, and duration is 666.67 us, while subcarrier spacing of the second preamble is 15 kHz/4, and duration is 266.67 us.), the second subcarrier spacing being greater than the first subcarrier spacing ( Lin [0141] For 2-stage PRACH detection, there are two preambles, or in other words a full preamble includes, or could be divided or separated into, two sequences. The subcarrier spacing of the two preambles can be different. Each sequence is an integer multiple of data symbol length in an embodiment. However, the difference of sequence duration for the two preambles may be limited, as the minimum of the durations of the two preambles determine their typical coverage performance used in eq(1). In an example with a preamble equivalent to 14 data symbols in time, if the first preamble is equivalent to x (x is integer and 1<=x<=13) data symbols in time, the second preamble is equivalent to 14-x data symbols in time. With x=10, for example, the subcarrier spacing of the first preamble is 15 kHz/10, and duration is 666.67 us, while subcarrier spacing of the second preamble is 15 kHz/4, and duration is 266.67 us. [0105] PRACH design may encompass different numerologies (subcarrier spacing, for example) and/or frame structures. In NR, currently 15 kHz, 30 kHz, 60 kHz, and 120 kHz subcarrier spacings are supported. On one frequency range, the PRACH can be designed for a default numerology (such as default subcarrier spacing) only, but it can also be designed for other numerologies (such as other subcarrier spacings) as well.).
As per claim 14, Lin discloses the method of claim 13, further comprising: receiving, from the base station, an indication of a configuration for the first sequence (Lin [0030, 0041]) and an indication of a configuration for the second sequence (Lin [0030, 0041]).
As per claim 15, Lin disloses an apparatus for wireless communication at a base station (Lin [0082] base station), comprising: a memory (Lin Figs.  17 and 18); and at least one processor coupled to the memory (Lin Figs.  17 and 18) and configured to: receive, from a user equipment (UE), as a part of a random access channel (RACH) procedure, a first sequence within a first set of resources having a first subcarrier spacing (SCS.sub.1) (Lin [0141] For 2-stage PRACH detection, there are two preambles, or in other words a full preamble includes, or could be divided or separated into, two sequences. The subcarrier spacing of the two preambles can be different. Each sequence is an integer multiple of data symbol length in an embodiment. However, the difference of sequence duration for the two preambles may be limited, as the minimum of the durations of the two preambles determine their typical coverage performance used in eq(1). In an example with a preamble equivalent to 14 data symbols in time, if the first preamble is equivalent to x (x is integer and 1<=x<=13) data symbols in time, the second preamble is equivalent to 14-x data symbols in time. With x=10, for example, the subcarrier spacing of the first preamble is 15 kHz/10, and duration is 666.67 us, while subcarrier spacing of the second preamble is 15 kHz/4, and duration is 266.67 us.); and receive, from the UE, as a part of the RACH procedure, a second sequence within a second set of resources having a second subcarrier spacing (SCS.sub.2) (Lin [0141] For 2-stage PRACH detection, there are two preambles, or in other words a full preamble includes, or could be divided or separated into, two sequences. The subcarrier spacing of the two preambles can be different. Each sequence is an integer multiple of data symbol length in an embodiment. However, the difference of sequence duration for the two preambles may be limited, as the minimum of the durations of the two preambles determine their typical coverage performance used in eq(1). In an example with a preamble equivalent to 14 data symbols in time, if the first preamble is equivalent to x (x is integer and 1<=x<=13) data symbols in time, the second preamble is equivalent to 14-x data symbols in time. With x=10, for example, the subcarrier spacing of the first preamble is 15 kHz/10, and duration is 666.67 us, while subcarrier spacing of the second preamble is 15 kHz/4, and duration is 266.67 us.), the second subcarrier spacing being greater than the first subcarrier spacing (Lin [0141] For 2-stage PRACH detection, there are two preambles, or in other words a full preamble includes, or could be divided or separated into, two sequences. The subcarrier spacing of the two preambles can be different. Each sequence is an integer multiple of data symbol length in an embodiment. However, the difference of sequence duration for the two preambles may be limited, as the minimum of the durations of the two preambles determine their typical coverage performance used in eq(1). In an example with a preamble equivalent to 14 data symbols in time, if the first preamble is equivalent to x (x is integer and 1<=x<=13) data symbols in time, the second preamble is equivalent to 14-x data symbols in time. With x=10, for example, the subcarrier spacing of the first preamble is 15 kHz/10, and duration is 666.67 us, while subcarrier spacing of the second preamble is 15 kHz/4, and duration is 266.67 us. [0105] PRACH design may encompass different numerologies (subcarrier spacing, for example) and/or frame structures. In NR, currently 15 kHz, 30 kHz, 60 kHz, and 120 kHz subcarrier spacings are supported. On one frequency range, the PRACH can be designed for a default numerology (such as default subcarrier spacing) only, but it can also be designed for other numerologies (such as other subcarrier spacings) as well.).
As per claim 16, Lin discloses the apparatus of claim 15, wherein the at least one processor is further configured to: configure a first sequence within a first set of resources having a first subcarrier spacing (SCS.sub.1) (Lin [0141] For 2-stage PRACH detection, there are two preambles, or in other words a full preamble includes, or could be divided or separated into, two sequences. The subcarrier spacing of the two preambles can be different. Each sequence is an integer multiple of data symbol length in an embodiment. However, the difference of sequence duration for the two preambles may be limited, as the minimum of the durations of the two preambles determine their typical coverage performance used in eq(1). In an example with a preamble equivalent to 14 data symbols in time, if the first preamble is equivalent to x (x is integer and 1<=x<=13) data symbols in time, the second preamble is equivalent to 14-x data symbols in time. With x=10, for example, the subcarrier spacing of the first preamble is 15 kHz/10, and duration is 666.67 us, while subcarrier spacing of the second preamble is 15 kHz/4, and duration is 266.67 us.); and configure a second sequence within a second set of resources having a second subcarrier spacing (SCS.sub.2) (Lin [0141] For 2-stage PRACH detection, there are two preambles, or in other words a full preamble includes, or could be divided or separated into, two sequences. The subcarrier spacing of the two preambles can be different. Each sequence is an integer multiple of data symbol length in an embodiment. However, the difference of sequence duration for the two preambles may be limited, as the minimum of the durations of the two preambles determine their typical coverage performance used in eq(1). In an example with a preamble equivalent to 14 data symbols in time, if the first preamble is equivalent to x (x is integer and 1<=x<=13) data symbols in time, the second preamble is equivalent to 14-x data symbols in time. With x=10, for example, the subcarrier spacing of the first preamble is 15 kHz/10, and duration is 666.67 us, while subcarrier spacing of the second preamble is 15 kHz/4, and duration is 266.67 us.), the second subcarrier spacing being greater than the first subcarrier spacing ( Lin [0141] For 2-stage PRACH detection, there are two preambles, or in other words a full preamble includes, or could be divided or separated into, two sequences. The subcarrier spacing of the two preambles can be different. Each sequence is an integer multiple of data symbol length in an embodiment. However, the difference of sequence duration for the two preambles may be limited, as the minimum of the durations of the two preambles determine their typical coverage performance used in eq(1). In an example with a preamble equivalent to 14 data symbols in time, if the first preamble is equivalent to x (x is integer and 1<=x<=13) data symbols in time, the second preamble is equivalent to 14-x data symbols in time. With x=10, for example, the subcarrier spacing of the first preamble is 15 kHz/10, and duration is 666.67 us, while subcarrier spacing of the second preamble is 15 kHz/4, and duration is 266.67 us. [0105] PRACH design may encompass different numerologies (subcarrier spacing, for example) and/or frame structures. In NR, currently 15 kHz, 30 kHz, 60 kHz, and 120 kHz subcarrier spacings are supported. On one frequency range, the PRACH can be designed for a default numerology (such as default subcarrier spacing) only, but it can also be designed for other numerologies (such as other subcarrier spacings) as well.).
As per claim 17, Lin discloses the apparatus of claim 15, wherein the at least one processor is further configured to transmit, to the UE, an indication of the configuration for the first sequence (Lin [0030, 0041]) and an indication of the configuration for the second sequence (Lin [0030, 0041]).
As per claim 18, Lin discloses the apparatus of claim 15, wherein the first sequence is a first physical RACH (PRACH) preamble and the second sequence is a second PRACH preamble (Lin [0141] For 2-stage PRACH detection, there are two preambles, or in other words a full preamble includes, or could be divided or separated into, two sequences. The subcarrier spacing of the two preambles can be different. Each sequence is an integer multiple of data symbol length in an embodiment. However, the difference of sequence duration for the two preambles may be limited, as the minimum of the durations of the two preambles determine their typical coverage performance used in eq(1). In an example with a preamble equivalent to 14 data symbols in time, if the first preamble is equivalent to x (x is integer and 1<=x<=13) data symbols in time, the second preamble is equivalent to 14-x data symbols in time. With x=10, for example, the subcarrier spacing of the first preamble is 15 kHz/10, and duration is 666.67 us, while subcarrier spacing of the second preamble is 15 kHz/4, and duration is 266.67 us.).
As per claim 19, Lin discloses the apparatus of claim 15, wherein the at least one processor is further configured to transmit, to the UE, a random access response in response to the reception of at least one of the first sequence or the second sequence (Lin [0179] The description above concentrates primarily on PRACH frames of message 1. In response to a PRACH frame of message 1, a PRACH response is generated by a receiving network element, such as a TRP. A PRACH response, or RAR, is message 2 of the PRACH procedure. [0180] As mentioned earlier, it is possible for multiple TRPs to receive a preamble from one UE and to do joint reception. In this case an RAR could be sent from any one of these TRPs, or even from a TRP that does not receive the preamble at all. The TRP(s) sending the RAR could be configured to be a macro TRP with higher power or TRPs that are closer to the UE, for example.).
As per claim 20, Lin discloses the apparatus of claim 15, wherein the second sequence is received with a cyclic prefix (CP) greater than (1/SCS.sub.1)/L.sub.S1, where L.sub.S1 is a sequence length of the first sequence (Lin [[0144-0146] and [0275] For NR, numerology design of PRACH could also be taken into account. For multi-TRP joint reception, for example, max RTT from multiple TRPs instead of RTT from one TRP, and RAR from one of multiple TRPs that hear the same preamble could be considered. Level of timing alignment for UEs in inactive or connected inactive mode could be considered to relax CP and GT requirements, with possibly shorter CP and GT as described herein. Link budget requirements could be adapted for NR, based on coverage, max delay spread, etc. Different frame structures for UL only, UL dominant, different sub-frame lengths, etc., are possible. Different data subcarrier spacings are also possible. For example, either only default subcarrier spacing in a frequency range could be designed for, or multiple possible subcarrier spacings in a frequency range could be designed for. PRACH transmission power control is also implemented in some embodiments.).
As per claim 21, Lin discloses the apparatus of claim 15, wherein 1/SCS.sub.2, an inverse of the second subcarrier spacing, is greater than (1/SCS.sub.1)/L.sub.S1, where L.sub.S1 is a sequence length of the first sequence (Lin [[0144-0146] and [0275] For NR, numerology design of PRACH could also be taken into account. For multi-TRP joint reception, for example, max RTT from multiple TRPs instead of RTT from one TRP, and RAR from one of multiple TRPs that hear the same preamble could be considered. Level of timing alignment for UEs in inactive or connected inactive mode could be considered to relax CP and GT requirements, with possibly shorter CP and GT as described herein. Link budget requirements could be adapted for NR, based on coverage, max delay spread, etc. Different frame structures for UL only, UL dominant, different sub-frame lengths, etc., are possible. Different data subcarrier spacings are also possible. For example, either only default subcarrier spacing in a frequency range could be designed for, or multiple possible subcarrier spacings in a frequency range could be designed for. PRACH transmission power control is also implemented in some embodiments.).
As per claim 22, Lin discloses the apparatus of claim 15, wherein the first sequence and the second sequence are time multiplexed during reception (Lin [0091]).
As per claim 23, Lin discloses the apparatus of claim 15, wherein the first sequence and the second sequence are received based on two different reception opportunities that have at least one of a timing offset (TO) or a frequency offset (FO) (Lin Fig. 3 and [0121-0122]), the two different reception opportunities being associated with a same RACH procedure (Lin Fig. 3 and [0121-0122]).
As per claim 25, Lin discloses the apparatus of claim 15, wherein the first sequence is a first physical RACH (PRACH) preamble (Lin [0141] For 2-stage PRACH detection, there are two preambles, or in other words a full preamble includes, or could be divided or separated into, two sequences. See also [0098] and [0151]) and the second sequence is a sounding reference signal (SRS) sequence received through SRS (Lin [0186-0187]).
As per claim 28, Lin discloses a method of wireless communication at a base station (Lin [0082] base station), comprising: receiving, from a user equipment (UE), as a part of a random access channel (RACH) procedure, a first sequence within a first set of resources having a first subcarrier spacing (SCS.sub.1) (Lin [0141] For 2-stage PRACH detection, there are two preambles, or in other words a full preamble includes, or could be divided or separated into, two sequences. The subcarrier spacing of the two preambles can be different. Each sequence is an integer multiple of data symbol length in an embodiment. However, the difference of sequence duration for the two preambles may be limited, as the minimum of the durations of the two preambles determine their typical coverage performance used in eq(1). In an example with a preamble equivalent to 14 data symbols in time, if the first preamble is equivalent to x (x is integer and 1<=x<=13) data symbols in time, the second preamble is equivalent to 14-x data symbols in time. With x=10, for example, the subcarrier spacing of the first preamble is 15 kHz/10, and duration is 666.67 us, while subcarrier spacing of the second preamble is 15 kHz/4, and duration is 266.67 us.); and receiving, from the UE, as a part of the RACH procedure, a second sequence within a second set of resources having a second subcarrier spacing (SCS.sub.2) (Lin [0141] For 2-stage PRACH detection, there are two preambles, or in other words a full preamble includes, or could be divided or separated into, two sequences. The subcarrier spacing of the two preambles can be different. Each sequence is an integer multiple of data symbol length in an embodiment. However, the difference of sequence duration for the two preambles may be limited, as the minimum of the durations of the two preambles determine their typical coverage performance used in eq(1). In an example with a preamble equivalent to 14 data symbols in time, if the first preamble is equivalent to x (x is integer and 1<=x<=13) data symbols in time, the second preamble is equivalent to 14-x data symbols in time. With x=10, for example, the subcarrier spacing of the first preamble is 15 kHz/10, and duration is 666.67 us, while subcarrier spacing of the second preamble is 15 kHz/4, and duration is 266.67 us.), the second subcarrier spacing being greater than the first subcarrier spacing (Lin [0141] For 2-stage PRACH detection, there are two preambles, or in other words a full preamble includes, or could be divided or separated into, two sequences. The subcarrier spacing of the two preambles can be different. Each sequence is an integer multiple of data symbol length in an embodiment. However, the difference of sequence duration for the two preambles may be limited, as the minimum of the durations of the two preambles determine their typical coverage performance used in eq(1). In an example with a preamble equivalent to 14 data symbols in time, if the first preamble is equivalent to x (x is integer and 1<=x<=13) data symbols in time, the second preamble is equivalent to 14-x data symbols in time. With x=10, for example, the subcarrier spacing of the first preamble is 15 kHz/10, and duration is 666.67 us, while subcarrier spacing of the second preamble is 15 kHz/4, and duration is 266.67 us. [0105] PRACH design may encompass different numerologies (subcarrier spacing, for example) and/or frame structures. In NR, currently 15 kHz, 30 kHz, 60 kHz, and 120 kHz subcarrier spacings are supported. On one frequency range, the PRACH can be designed for a default numerology (such as default subcarrier spacing) only, but it can also be designed for other numerologies (such as other subcarrier spacings) as well.).
As per claim 29, Lin discloses the method of claim 28, further comprising: configuring a first sequence within a first set of resources having a first subcarrier spacing (SCS.sub.1) (Lin [0141] For 2-stage PRACH detection, there are two preambles, or in other words a full preamble includes, or could be divided or separated into, two sequences. The subcarrier spacing of the two preambles can be different. Each sequence is an integer multiple of data symbol length in an embodiment. However, the difference of sequence duration for the two preambles may be limited, as the minimum of the durations of the two preambles determine their typical coverage performance used in eq(1). In an example with a preamble equivalent to 14 data symbols in time, if the first preamble is equivalent to x (x is integer and 1<=x<=13) data symbols in time, the second preamble is equivalent to 14-x data symbols in time. With x=10, for example, the subcarrier spacing of the first preamble is 15 kHz/10, and duration is 666.67 us, while subcarrier spacing of the second preamble is 15 kHz/4, and duration is 266.67 us.); and configuring a second sequence within a second set of resources having a second subcarrier spacing (SCS.sub.2) (Lin [0141] For 2-stage PRACH detection, there are two preambles, or in other words a full preamble includes, or could be divided or separated into, two sequences. The subcarrier spacing of the two preambles can be different. Each sequence is an integer multiple of data symbol length in an embodiment. However, the difference of sequence duration for the two preambles may be limited, as the minimum of the durations of the two preambles determine their typical coverage performance used in eq(1). In an example with a preamble equivalent to 14 data symbols in time, if the first preamble is equivalent to x (x is integer and 1<=x<=13) data symbols in time, the second preamble is equivalent to 14-x data symbols in time. With x=10, for example, the subcarrier spacing of the first preamble is 15 kHz/10, and duration is 666.67 us, while subcarrier spacing of the second preamble is 15 kHz/4, and duration is 266.67 us.), the second subcarrier spacing being greater than the first subcarrier spacing ( Lin [0141] For 2-stage PRACH detection, there are two preambles, or in other words a full preamble includes, or could be divided or separated into, two sequences. The subcarrier spacing of the two preambles can be different. Each sequence is an integer multiple of data symbol length in an embodiment. However, the difference of sequence duration for the two preambles may be limited, as the minimum of the durations of the two preambles determine their typical coverage performance used in eq(1). In an example with a preamble equivalent to 14 data symbols in time, if the first preamble is equivalent to x (x is integer and 1<=x<=13) data symbols in time, the second preamble is equivalent to 14-x data symbols in time. With x=10, for example, the subcarrier spacing of the first preamble is 15 kHz/10, and duration is 666.67 us, while subcarrier spacing of the second preamble is 15 kHz/4, and duration is 266.67 us. [0105] PRACH design may encompass different numerologies (subcarrier spacing, for example) and/or frame structures. In NR, currently 15 kHz, 30 kHz, 60 kHz, and 120 kHz subcarrier spacings are supported. On one frequency range, the PRACH can be designed for a default numerology (such as default subcarrier spacing) only, but it can also be designed for other numerologies (such as other subcarrier spacings) as well.).
As per claim 30, Lin discloses the method of claim 28, further comprising: transmitting, to the UE, an indication of the configuration for the first sequence (Lin [0030, 0041]) and an indication of the configuration for the second sequence (Lin [0030, 0041]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to claims 1-7, 9-10, 12-23, 25, and 28-30 above, and further in view of US 2014/0169303 A1 to Jami et al. (hereinafter “Jami”).

As per claim 8, Lin discloses the apparatus of claim 1, wherein the at least one processor is further configured to receive a first configuration for a first number of repetitions for transmitting the first sequence and a second configuration for a second number of repetitions for transmitting the second sequence, the first configuration and the second configuration being independent of each other.
Lin may not explicitly disclose, but Jami, which is in the same field of endeavor, discloses receive a first configuration for a first number of repetitions for transmitting the first sequence and a second configuration for a second number of repetitions for transmitting the second sequence, the first configuration and the second configuration being independent of each other (Jami Claim 34-35, 69 and 74). The purpose of Jami is to improve detection performance (Jami [0045]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jami with Lin, to improve detection performance (Jami [0045]).
As per claim 24, Lin discloses the apparatus of claim 15, wherein the at least one processor is further configured to transmit, to the UE, a first configuration for a first number of repetitions for transmissions of the first sequence and a second configuration for a second number of repetitions for transmissions of the second sequence, the first configuration and the second configuration being independent of each other.
Lin may not explicitly disclose, but Jami, which is in the same field of endeavor, discloses transmit, to the UE, a first configuration for a first number of repetitions for transmissions of the first sequence and a second configuration for a second number of repetitions for transmissions of the second sequence, the first configuration and the second configuration being independent of each other (Jami Claim 34-35, 69 and 74). The purpose of Jami is to improve detection performance (Jami [0045]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jami with Lin, to improve detection performance (Jami [0045]).


Claim(s) 11 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to claims 1-7, 9-10, 12-23, 25, and 28-30 above, and further in view of US 2016/0344526 A1 to Fan et al. (hereinafter “Fan”).

As per claim 11, Lin discloses the apparatus of claim 1, wherein the first sequence is a physical RACH (PRACH) preamble (Lin [0141]) and the second sequence is transmitted through demodulation reference signal (DMRS).
Lin may not explicitly disclose, but Fan, which is in the same field of endeavor, discloses the second sequence is transmitted through demodulation reference signal (DMRS) (Fan [0070, 0102, 0147]). The purpose of Fan is to techniques for managing reference signal transmissions over a shared frequency spectrum band (Fan [0003]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fan with Lin, to managing reference signal transmissions (Fan [0003]).
As per claim 27, Lin discloses the apparatus of claim 15, wherein the first sequence is a physical RACH (PRACH) preamble (Lin [0141]) and the second sequence is received through demodulation reference signal (DMRS).
Lin may not explicitly disclose, but Fan, which is in the same field of endeavor, discloses the second sequence is received through demodulation reference signal (DMRS) (Fan [0070, 0102, 0147]). The purpose of Fan is to techniques for managing reference signal transmissions over a shared frequency spectrum band (Fan [0003]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fan with Lin, to managing reference signal transmissions (Fan [0003]).

Allowable Subject Matter
Claims 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476



/FAIYAZKHAN GHAFOERKHAN/            Examiner, Art Unit 2476